bryan s alterman trust u a d may bryan s alterman trustee transferee petitioner v commissioner of internal revenue respondent docket no filed date in alterman tr v commissioner tcmemo_2015_231 we held that r failed to meet his burden_of_proof to establish that p was liable under sec_6901 as a transferee for alterman corp ’s income_tax_liability p a_trust whose case was consolidated with other cases for purposes of that opinion has moved for an award of administrative and litiga- tion costs under sec_7430 generally individual tax- payers seeking costs must have a net_worth of dollar_figure million or less at the time the civil_action was filed as required by u s c sec d b sec_7430 for a_trust that limit applies as of the last day of the taxable_year involved in the proceeding sec_7430 for this transferee_liability case p argues that its net_worth should be determined in either or as of the date r issued the notice of liability or the date it filed its petition respectively the notice of liability states that the taxable_year involved in the proceeding ended date p con- cedes that its net_worth exceeded dollar_figure million as of the close of held when applying the net_worth requirement of u s c sec d b sec_7430 modi- fies the general_rule and requires that a trust’s net_worth shall be determined as of the last day of the taxable_year involved in the proceeding held further the last day of the taxable_year involved in the proceeding is date as stated in the notice of liability held further because p’s net_worth exceeded dollar_figure million as of date it has not met the requirements under sec_7430 and its motion for an award of administrative and litigation costs will be denied jenny l johnson and guinevere m moore for petitioner david b flassing and angela b reynolds for respondent opinion buch judge petitioner has moved for an award of administrative and litigation costs claiming it is entitled to alterman tr v commissioner this award because it was the prevailing_party under sec_7430 because petitioner does not meet the special net_worth requirement for a_trust it is not entitled to recover costs background for a_trust on date we issued alterman tr v commis- sioner tcmemo_2015_231 and held that petitioner was not liable as a transferee of alterman corp for alterman corp ’s income_tax_liability petitioner filed a motion for award of reasonable administrative and litigation fees and costs on date pursuant to sec_7430 because petitioner did not address the special rule for the net_worth requirement found at sec_7430 we ordered it to supplement or withdraw its motion that rule provides that the net_worth of a_trust is determined as of the last day of the taxable_year involved in the proceeding for the purpose of determining whether the trust meets the net_worth limits to be eligible for fees and costs petitioner filed a supplement to its motion arguing that there is no taxable_year involved in this transferee_liability case the court ordered the commissioner to respond to petitioner’s motion as supplemented which he did petitioner filed a reply stating among other things petitioner has subsequently determined that in the year its net_worth was greater than dollar_figure million discussion the sole issue we must decide is whether petitioner is enti- tled to administrative and litigation costs under sec_7430 i sec_7430 generally to recover administrative and litigation costs under sec_7430 a taxpayer must establish that it is the pre- vailing party has exhausted the available administrative remedies has not unreasonably protracted the pro- ceedings and has claimed reasonable costs sec_7430 b c the commissioner concedes that peti- unless otherwise indicated all section references are to the internal_revenue_code code in effect for the relevant times united_states tax_court reports tioner has satisfied the second and third requirements but contends that it was not the prevailing_party and that the costs are not reasonable ii failure to satisfy the net_worth requirement taxpayers can prove that they are the prevailing_party in two ways by establishing that they substantially pre- vailed or by establishing that they made a qualified_offer and that the court’s judgment was equal to or less than that offer sec_7430 e g 117_tc_48 aff ’d 55_fedappx_476 9th cir in either situation however they must establish that they meet the applicable net_worth requirements a taxpayer who does not meet the net_worth requirements cannot be considered a prevailing_party for purposes of sec_7430 sec_7430 generally taxpayers seeking costs and fees under sec_7430 must meet the net_worth requirements found in u s c sec d b as of the appropriate date individ- uals for example must have a net_worth not in excess of dollar_figure million at the time the petition is filed id the code has a special rule for applying this net_worth limit to trusts sec- tion c d i ii modifies the general_rule and pro- vides that the trust’s net_worth shall be determined as of the last day of the taxable_year involved in the proceeding see estate of kunze v commissioner tcmemo_1999_344 slip op pincite interpreting the special rule for applying the net_worth limit found in sec_7430 for estates and explaining that the legislative_history reveals that sec_7430 was always intended to modify sec_7430 aff ’d 233_f3d_948 7th cir congress enacted this special rule to provide clear guidance on the net_worth limits for trusts_and_estates sec_7430 was enacted as part of the taxpayer_relief_act_of_1997 pub_l_no sec stat pincite h_r rept no pincite 1997_4_cb_319 explained the reason for the addition of sec_7430 although the net_worth re- quirements are explicit for individuals corporations and partnerships it is not clear which net_worth requirement is to apply to other potential liti- gants the bill provides that the net_worth limitations currently ap- plicable to individuals also apply to estates and trusts alterman tr v commissioner petitioner argues without support that its net_worth should be determined as of one of three possible dates the date the petition was filed date the administrative_proceeding date when the commissioner issued the notice of liability date or the last day of the taxable_year when the commissioner issued petitioner the notice of liability date peti- tioner first argues that there was no taxable_year involved in this proceeding and concludes that the valuation_date should be date the date it filed its petition petitioner explains that b ecause there is no taxable_year involved in this proceeding the ‘special rules’ in sec_7430 do not apply and the general_rule of sec_7430 applies alternatively petitioner’s second and third related argu- ments posit that if there is in fact a taxable_year involved the only taxable_year involved is petitioner explains that is the taxable_year because that was when the commissioner asserted that petitioner was liable as a trans- feree and issued the notice of liability on date accordingly petitioner argues either the notice date date or the last day of is the proper valuation_date each of these arguments fails because there is a taxable_year involved in this proceeding and it is the statute is clear and it requires the net_worth of the trust shall be determined as of the last day of the taxable_year involved in the proceeding sec_7430 the notice of liability and identify date as the end of the taxable_year involved in the proceeding the notice of liability is explicit that the liability is for the taxable_year ended date the accompanying waiver of restrictions on assessment identifies the tax_year ended as date the notice of liability statement states that it is for the tax_liability for the taxable_year ended date the its accompanying documents all one can easily posit a rationale for this rule oftentimes a trust’s as- sets can easily be depleted thus enabling a_trust to manipulate whether it meets the net_worth requirements by the time a notice is issued at the end of a protracted proceeding by looking retrospectively to the taxable_year involved in the proceeding the statute limits or eliminates games- manship that might be used to fit within the net_worth requirements there is no evidence of any such gamesmanship in this case united_states tax_court reports statute requires that we look to the net_worth of the trust as of the last day of the taxable_year involved in the pro- ceeding and there is no support for the argument that there is no taxable_year involved in the proceeding petitioner concedes that its net_worth as of the close of the taxable_year involved in the proceeding exceeded dollar_figure million the statutory limit to be eligible for fees and costs accordingly it has not satisfied this requirement under sec_7430 this basis alone is enough for us to deny peti- tioner’s motion conclusion petitioner cannot recover its costs because it failed to establish that it met the applicable net_worth requirement because petitioner is not entitled to relief for this reason alone we do not address the parties’ other arguments to reflect the foregoing an appropriate order will be issued denying petitioner’s motion and decision will be entered for petitioner f
